DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “the plurality of burden circuits are electrically connected in series between the positive electrode and the negative electrode, and the control terminal of a n+1-th burden circuit from a reference point among the plurality of burden circuits is electrically connected, via the switch of a n-th burden circuit from the reference point among the plurality of burden circuits, to a reference point side terminal of a n-th power storage unit from the reference point among the plurality of power storage units, the reference point being the positive electrode or the negative electrode.”
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0042972 to Kim et al. discloses a cell balancing circuit having a serial connection of batteries having a parallel branch including a switch and resistor, the control terminal of the switch being connected through a PTC and controller. However, Kim fails to disclose at least the claimed, “the plurality of burden circuits are electrically connected in series between the positive electrode and the negative electrode, and the control terminal of a n+1-th burden circuit from a reference point among the plurality of burden circuits is electrically connected, via the switch of a n-th burden circuit from the reference point among the plurality of burden circuits, to a reference point side terminal of a n-th power storage unit from the reference point among the plurality of power storage units, the reference point being the positive electrode or the negative electrode.”
US 2014/0292345 to Matumoto et al. discloses a voltage detection system wherein a plurality of serially connected storage cells have a parallel connection of a switch and resistor. However, Matumoto fails to disclose at least the claimed, “the plurality of burden circuits are electrically connected in series between the positive electrode and the negative electrode, and the control terminal of a n+1-th burden circuit from a reference point among the plurality of burden circuits is electrically connected, via the switch of a n-th burden circuit from the reference point among the plurality of burden circuits, to a 
US 2018/0316197 to Zhang et al. discloses a battery management system wherein balancing switches are used to turn off switches for a time period for a set of battery cells in series with each battery cell having a resistor and switch parallel branch. However, Zhang fails to disclose the claimed plurality of circuits connected in series such that the control terminal from a reference point of the plurality of circuits from the reference point to a reference point of the storage units, the reference point being one of the electrodes as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859